Citation Nr: 1631961	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-06 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The possible issue of whether new and material evidence has been received to reopen a claim of service connection for lymphoma due to exposure to herbicides has been (a vaguely alluded to reference to a RO denial in 1994) raised by the record in an October 2002 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the Veteran's substantive appeal (via VA Form 9) received in March 2013, the Veteran requested a travel Board hearing.  He was scheduled for such hearing to be held on May 17, 2016.  The Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran's requested hearing was postponed for reasons unknown to the Board.  The record does not reflect that the Veteran withdrew his request for a travel Board hearing, and no action appears to have been taken to reschedule the postponed hearing.  Under these circumstances, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2015).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing before a Veterans Law Judge regarding the issue of entitlement to an initial compensable rating for PTSD and notify him of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

